     Case 1:19-cv-00604-SCJ-JCF Document 64-1 Filed 04/30/20 Page 1 of 22




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

LUCRETIA THOMAS,

      Plaintiff,                            CIVIL ACTION FILE NO:

v.                                          1:19-cv-00604-SCJ-JCF

COBB COUNTY SCHOOL DISTRICT,

      Defendant.


 PLAINTIFF’S RESPONSE BRIEF IN OPPOSITION TO DEFENDANT’S
              MOTION FOR SUMMARY JUDGMENT

      COMES NOW Lucretia Thomas hereinafter referred to as (“Plaintiff”), by and

through the undersigned counsel, pursuant to Rule 56 of the Federal Rules of Civil

Procedure and Local Rule 56.1 of the United States District Court for the Northern

District of Georgia and responds in opposition to Defendant’s Motion for Summary

Judgment by showing this Honorable Court the following:

                               INTRODUCTION

      This matter is currently before the Court on Summary Judgment filed by

Defendant in this action. The Defendant has moved for summary judgment based

largely on incorrect inferences made from disputed facts. The Defendant mistakenly

alleges that Plaintiff was terminated from employment based solely on her

“abandonment” of her employment for eleven (11) days. Defendant included its


                                        1
     Case 1:19-cv-00604-SCJ-JCF Document 64-1 Filed 04/30/20 Page 2 of 22




policy Administrative Rule GARH-R and explained that Plaintiff’s absence was due

to job abandonment. However, Defendant’s brief fails to consider the disputed

material fact that Plaintiff was directed by Latosha Hayes-Sperling and Tiffany Tisdel

that if she were to show-up for work and/or Food Service Training on July 23, 2018,

she would be sent back home due to her restriction. The Plaintiff will show that

Defendant’s version of facts and inferences are unreasonably based upon the disputed

material facts in the record.

       Additionally, Plaintiff has shown that based on the evidence in the record,

Plaintiff has proven that Defendant infringed upon her rights under the Title II of the

ADA, specifically, 42 U.S.C. § 12131, et seq. Furthermore, Plaintiff has shown that

Defendant is a part of an education “program” and “activity” contemplated within the

meaning of § 3a of the Civil Rights Restoration Act of 1987 and 34 C.F.R. §§

106.2(h)(1)(i), (ii); and (h)(2)(i).

             STATEMENT OF ADDITIONAL MATERIAL FACTS

       On October 3, 2014 Plaintiff was hired by Cobb County School District as a

Food Service Assistant in the Food and Nutrition Services Department for Floyd

Middle School located in Cobb County, Georgia. (Thomas Aff., ¶ 2; Plt’s Complt. ¶

12). The job description requirements included but not limited to the “… ability to

repetitively lift items weighing a maximum of 50 pounds, walk & stand on cement

floors for up to 7.5 hours, climb ladder, stoop, bend, lift and hands in water. (Thomas


                                          2
     Case 1:19-cv-00604-SCJ-JCF Document 64-1 Filed 04/30/20 Page 3 of 22




Aff., ¶ 3; Thomas Depo. Ex. D4). In addition to above, the job description included

the ability to work extended periods in temperatures ranging from very hot to sub-

zero. ( Id. at ¶ 4).   Plaintiff’s duties also ranged from cleaning extensively, cooking,

serving as a cashier, storing cooked food, lifting heavy kitchen equipment and putting

away stock and cans. (Thomas Aff., ¶ 5).

       Plaintiff interviewed only with Andy Oter, who was a manager at Floyd Middle

School. (Thomas Depo., 39:5-17). At that time Plaintiff did not have a need for any

work restrictions and was subsequently hired. (Thomas Depo., 39:20-25). Plaintiff

and Mr. Oter did not go over the job description for a food service assistant. (Thomas

Depo., 40:5-10). Not at any time during Plaintiff’s first year of employment did she

inform her manager that she needed any work restrictions. (Thomas Depo., 40:15-19).

In fact, Plaintiff received favorable job evaluations during her time as a Food Service

Assistant. (Tisdale Depo., Exs. 3,4). The evaluations that Plaintiff received dealt

directly with Plaintiff’s essential job duties. Plaintiff did not receive a formal copy of

her job description until she was at orientation at Floyd Middle School. (Thomas

Depo., 41:11-22). At the time of hire, Plaintiff did not have any physical limitations.

(Thomas Depo., 42:4-10).

       In addition to several other requirements of her job, Plaintiff was required to lift

and rotate stock up to 50 pounds via the FIFO method. (Thomas Depo., 45:12-21). In

2014 when hired, Plaintiff was able to lift up to 50 pounds. (Thomas Aff., ¶ 6).


                                             3
    Case 1:19-cv-00604-SCJ-JCF Document 64-1 Filed 04/30/20 Page 4 of 22




However, when Plaintiff was lifting stock at or near 50 pounds she would receive

assistance from a male co-worker or two females. (Thomas Depo., 46:10-23).

Usually the heavy lifting at or near 50 pounds would only occur once a week.

(Thomas Depo., 47:5-7). It would be a food delivery and the food service assistant

would have to put the food into the shelving. (Thomas Depo., 47:8-14). During this

time Plaintiff did not use a cart. (Thomas Depo., 47:18-21). Lifting was an everyday

item; however, the heavy lifting would require “Steve” or two females to assist.

(Thomas Depo., 54:2-14). Plaintiff would also prep, cook cashier, clean, and restock

everyday. (Thomas Depo., 54:20-25).

      Plaintiff’s manager at the time harassed her, and claimed Plaintiff was moving

too slowly and missed time from work due to doctors’ appointments. (Thomas Depo.,

61:20-62:5). Specifically, Plaintiff’s manager claimed Plaintiff was serving the

children too slowly. (Thomas Depo., 9-16). In addition, Plaintiff believed she was

reaching her limit of off days. (Thomas Depo., 63:1-6).

      In July of 2017, Plaintiff was re-assigned from Floyd Middle School to

Riverside Primary School as a result of a formal complaint filed by Plaintiff against

her then supervisor Israel Nwagwu for harassment, bullying, intimidation, and writing

false reports. (Thomas Aff., ¶ 7). Plaintiff was transferred by Renee Trace who was

the regional manager at the time. (Thomas Depo., 63:7-20). However, prior to




                                         4
    Case 1:19-cv-00604-SCJ-JCF Document 64-1 Filed 04/30/20 Page 5 of 22




Plaintiff’s transfer, she was involved in a work related accident. (Thomas Depo.,

64:1,2).

      On January 11, 2017, Plaintiff was involved in a work related accident at Floyd

Middle School. (Thomas Aff., ¶ 8; Thomas Depo., Ex. D6). Plaintiff was on the job

performing her duties when a large bowl landed on her left shoulder and left leg

injuring her. (Thomas Aff., ¶ 9). Prior to the accident, Plaintiff suffered from chronic

arthritis in her back and left shoulder blade. (Thomas Aff., ¶ 10; Thomas Depo., Ex.

D6). However, Plaintiff’s chronic arthritis in her back and shoulder did not prevent

Plaintiff from carrying out her job duties from November 2014 through January 2017.

(Thomas Aff., ¶ 11).

      As a result of this work related accident, Plaintiff sought workers’

compensation relief through the Cobb County School District. (Thomas Aff., ¶ 12).

Plaintiff reported her work place injury to her manager Mr. Nwagwo, but he failed to

honor any request for workers’ compensation, leaving Plaintiff no choice but to seek

medical attention on her own. (Thomas Aff., ¶ 13; Thomas Depo., 69:24-70:24).

      On or about July 28, 2017, as Plaintiff transitioned into her new work

assignment at Riverside Primary School, cafeteria manager, Tiffany Tisdale met with

Plaintiff and went over the New Food Service Employee Orientation and Food Service

Checklist. (Thomas Aff., ¶ 14; Thomas Depo., Ex. D9). At this meeting, Plaintiff

disclosed to Ms. Tisdale about her problems with her shoulder and that she was


                                           5
    Case 1:19-cv-00604-SCJ-JCF Document 64-1 Filed 04/30/20 Page 6 of 22




treating with her doctors for her shoulder injury. (Thomas Depo., 75:12-19). While

working the 2017 through 2018 school year at Riverside Primary School, Plaintiff was

not disciplined, nor placed on a performance improvement plan or suspended.

(Thomas Depo., 79:16-25). At that time Plaintiff did not disclose to Ms. Tisdel that

she was under a work restriction not to lift more than ten pounds. (Thomas Depo.,

79:11-15). While at Riverside, Plaintiff missed numerous days from work for doctors

appointment for her injured shoulder. (Thomas Depo., 81:1-3; (Thomas Aff., ¶ 15).

      On June 11, 2018, Plaintiff forwarded medical information to Cobb County

School’s Human Resources Benefits & Leaves Representative Tina Green. (Thomas

Aff., ¶ 16, Tisdale Depo., Ex. 2). Specifically, Plaintiff provided medical information

that she “could not lift more than ten (10) pounds and that this restriction was

permanent. (Thomas Aff., ¶ 17). Plaintiff had sustained rotator cuff tears to her right

and left shoulder. (Thomas Depo., 114:11-15). Plaintiff received this diagnosis on

January 5, 2018. (Thomas Depo., 115:1-9).

      On August 15, 2018, Plaintiff filed an EEOC discrimination complaint stating

that she requested a reasonable accommodation resulting from her medical condition

on June 11, 2018. (Thomas Aff., ¶ 18; Thomas Depo., Ex. D23). On June 20, 2018

Plaintiff received a call from Ms. Tisdale, the cafeteria manager, stating that she

needed to resign. (Thomas Aff., ¶ 19). Plaintiff responded that she had no intention

of resigning. (Thomas Aff., ¶ 20).            Plaintiff simply wanted a reasonable


                                          6
    Case 1:19-cv-00604-SCJ-JCF Document 64-1 Filed 04/30/20 Page 7 of 22




accommodation so she could continue to perform her essential job duties which she

had done for four (4) years previously. (Thomas Aff., ¶ 21). Plaintiff even suggested

working in the capacity of cashier, which would prevent her from lifting more than ten

(10) pounds, but Ms. Tisdale refused. (Thomas Aff., ¶ 22).

      Again, on or around July 16, 2018, Plaintiff received a call from a Cobb County

representative Diane Jones who advised that Plaintiff should resign from her job as

well. (Thomas Aff., ¶ 23). On July 23, 2018, Plaintiff wanted to attend a Food Service

Training, to which the Human Resources and Investigator Manager Latosha Hayes-

Sperling told her if she were to show up she would be sent back home due to her

restriction. (Thomas Aff., ¶ 24).

       On July 31, 2018, Plaintiff’s ADA Accommodation request was denied on the

basis that the permanent medical restriction prevented Plaintiff from performing an

“essential function” of the Food Service Assistance position. (Thomas Aff., ¶ 25).

      Prior to the first day of school on August 1, 2018, Plaintiff telephoned Ms.

Latosha Sperling, the Human Resources and Investigation Manager, about going back

to work, and that she had not heard back from anyone regarding the positions she

applied for. (Thomas Aff., ¶ 26). Defendant Sperling told Plaintiff that she had three

days before she would be considered to have abandoned her job. (Thomas Aff., ¶ 27).

Plaintiff reminded Ms. Sperling that she was told by Ms. Tisdale, the cafeteria




                                          7
       Case 1:19-cv-00604-SCJ-JCF Document 64-1 Filed 04/30/20 Page 8 of 22




manager, that she was not to return to work due to her restriction. (Thomas Aff., ¶

28).

        On August 13, 2018, Plaintiff received her separation letter citing job

abandonment and violation of GARH-R regarding unauthorized and undocumented

extended absence. (Thomas Aff., ¶ 29).

        When Plaintiff filed the request for and ADA accommodation, school was out,

thus Plaintiff was not working but was still an employee. (Thomas Depo., 127:12-17).

In addition to not being able to lift items over ten pounds at work, Plaintiff was unable

to lift items in her household. (Thomas Depo., 128:17-25). Plaintiff’s husband would

have to lift items in the household. (Thomas Dep. 129:14-17). Plaintiff has since

found a new job since her termination from Cobb County Schools which doesn’t

require her to lift anything. (Thomas Depo., 129:21-130:2).

        Throughout the ordeal Plaintiff simply wanted a reasonable accommodation due

to her medical condition which rendered her unable to lift items over ten pounds.

(Thomas Aff., ¶ 30). Plaintiff’s disability is not just limited to work, but the disability

has affected future employment and her ability to assist in household tasks. (Thomas

Aff., ¶ 31).

                             STANDARD OF REVIEW

        Summary judgment is appropriate "if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show that


                                            8
    Case 1:19-cv-00604-SCJ-JCF Document 64-1 Filed 04/30/20 Page 9 of 22




there is no genuine issue as to any material fact and that the moving party is entitled to

a judgment as a matter of law." Fed. R. Civ. P. 56(c). The party moving for summary

judgment has the burden of establishing the absence of the existence of an element

essential to the nonmoving party’s case. In such a situation, there can be no genuine

issue as to any material fact, since a complete failure of proof concerning an essential

element of the nonmoving party’s case necessarily renders all other facts immaterial.

Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). The substantive law will

identify which facts are material, and the court must evaluate the evidence presented

by the substantive evidentiary burden. See Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248, 254 (1986). In rebutting a motion for summary judgment, the court is not

required to simply accept Defendant’s factual assertions, but should do so “only if

there is a genuine dispute to those facts.” Scott v. Harris, 127 S. Ct. 1769, 1776

(2007).

               ARGUMENT AND CITATION OF AUTHORITY

   I.      PLAINTIFF HAS ESTABLISHED THAT DEFENDANT
           DISCRIMINATED AGAINST HER UNDER THE ADA THUS ITS
           MOTION FOR SUMMARY JUDGMENT SHOULD BE DENIED AS
           A MATTER OF LAW.

        Plaintiff has established that Cobb County School District Discriminated

against her on the basis of physical impairment. Defendant refused to provide

Plaintiff with a light duty assignment, but rather terminated her employment. From

the time of its enactment in 1990, Title I of The Americans with Disabilities Act has
                                            9
    Case 1:19-cv-00604-SCJ-JCF Document 64-1 Filed 04/30/20 Page 10 of 22




prohibited discrimination against individuals with disabilities and guaranteed them the

same opportunities as everyone else to enjoy employment opportunities. Title I of the

ADA provides that no covered employer shall discriminate against “a qualified

individual with a disability because of the disability of such individual” in any of the

“terms, conditions, [or] privileges of employment.” 42 U.S.C. § 12112(a).

      The ADA imposes upon employers the duty to provide reasonable

accommodations for known disabilities unless doing so would result in undue

hardship to the employer. 42 U.S.C. § 12112(b)(5)(A); Morisky v. Broward County,

80 F.3d 445, 447 (11th Cir.1996). Said another way, the ADA forbids covered

employers from discriminating “against a qualified individual with a disability

because of the disability of such individual in regard to … discharge of employees.”

42 U.S.C. § 12112(a). To establish a prima facie case of discrimination under the

ADA, a plaintiff must show that: “(1) she is disabled; (2) she was a ‘qualified

individual’ at the relevant time…; and (3) she was discriminated against because of

her disability.” Id.; see also Wood v. Green, 323 F.3d 1309, 1312 (11th Cir. 2003);

McDonnell Douglas Corp. v. Green, 411 U.S 792 (1973); Hillburn v Murata Elecs. N.

Am., Inc., 181 F.3d 1220, 1226 (11th Cir. 1999).

      To be a “qualified individual” with a disability under the ADA, an “individual

with a disability who, with or without reasonable accommodation, can perform the

essential functions of the employment position that such individual holds or desires.”


                                          10
    Case 1:19-cv-00604-SCJ-JCF Document 64-1 Filed 04/30/20 Page 11 of 22




42 U.S.C. § 12111(8). The plaintiff retains at all times the burden of persuading the

jury that reasonable accommodations were available. Moses v. American Nonwovens,

Inc., 97 F.3d 446, 447 (11th Cir.1996). The plaintiff also bears the burden of

identifying an accommodation, and of demonstrating that the accommodation allows

him/her to perform the job’s essential functions.” Lucas v Grainger, Inc., 257 F.3d

1249, 1255-56 (11th Cir. 2000). However, the employer has the burden of persuasion

on whether an accommodation would impose an undue hardship. Monette v.

Electronic Data Sys. Corp., 90 F.3d 1173, 1183 (6th Cir.1996).

      a. Violation of § 504 of the Rehabiliation Act:

     Congress modeled the ADA’s definition of “disability” after the one set forth in

Section 504 of the Rehabilitation Act of 1973 (“Section 504”), and in Section 504

cases courts had generally treated the determination of disability as a threshold issue

and then focused primarily on whether unlawful discrimination had occurred.

However, the decisions of the United States Supreme Court in Americans With

Disabilities Act cases such as Sutton v. United Air Lines, Inc., 527 U.S. 471 (1999)

(whether an individual is disabled must be determined with reference to corrective

measures) and Toyota Motor Manufacturing, Kentucky, Inc. v. Williams, 534 U.S.

184 (2002) (interpreting the phrase “substantially limits” to mean limiting to a

considerable or large degree, and the phrase “major life activities” to mean activities

that are of central importance to daily life) lead to numerous lower court findings that


                                          11
    Case 1:19-cv-00604-SCJ-JCF Document 64-1 Filed 04/30/20 Page 12 of 22




an individual’s impairment did not constitute a disability; in many cases, courts never

reached the question of whether discrimination had occurred.

     In 2008, Congress passed the Americans with Disabilities Act Amendments Act

with the specific intention of rejecting these precedents and providing “broad

coverage of individuals under [the ADA], to the maximum extent permitted by the

terms of [the ADA].” See 42 U.S.C. § 12102(4)(A). The ADA first defines

“disability” to mean:

   (A) a physical or mental impairment that substantially limits one or more major
       life activities of such individual;

   (B) a record of such an impairment; or

   (C) being regarded as having such an impairment . . . .

42 U.S.C. § 12102(1). “Major life activities” are defined to include “caring for

oneself, performing manual tasks, seeing, hearing, eating, sleeping, walking, standing,

lifting, bending, speaking, breathing, learning, reading, concentrating, thinking,

communicating, and working.” 29 C.F.R. §1630.2(i).

     Doubtless because many of the pre-ADAAA cases had interpreted “substantially

limits” narrowly in rejecting ADA coverage, that term now has a very lengthy

definition that also includes its own “rules of construction” so that the term “shall be

construed broadly in favor of expansive coverage, to the maximum extent permitted

by the terms of the ADA. ‘Substantially limits’ is not meant to be a demanding

standard [and] shall be interpreted and applied to require a degree of functional
                                          12
    Case 1:19-cv-00604-SCJ-JCF Document 64-1 Filed 04/30/20 Page 13 of 22




limitation that is lower than the standard for “substantially limits” applied prior to the

ADAAA.” Se 29 C.F.R. §1630.2(j)(1).

     In Mazzeo v. Color Resolutions Int’l, LLC, 736 F.3d 1264 (11th Cir. 2014) the

11th Circuit expressly addressed the post- ADAAA expansion of the ADA’s scope of

coverage. “Congress indicated that one of its purposes was to ‘convey that the

question of whether an individual’s impairment is a disability under the ADA should

not demand extensive analysis’ . . . and that ‘the primary object of attention in cases

brought under the ADA should be whether entities covered by the ADA have

complied with their obligations[.]’ . . . The ADA, therefore, now provides that the

phrase “substantially limits” ‘shall be interpreted consistently with the findings and

purposes of the [ADAAA],’ and that ‘an impairment that is episodic or in remission is

a disability if it would substantially limit a major life activity when active. . . .’” Id.,

quoting 42 U.S.C. § 12101; 42 U.S.C. § 12102(4)(B); and 42 U.S.C. § 12102(4)(D).

     A covered entity under the ADA is defined as employer “engaged in an industry

affecting commerce who has 15 or more employees for each working day in each of

20 or more calendar weeks in the current or preceding calendar year, and any agent of

such person . . . .” See 42 U.S.C. §12111(2) and (5). Cobb County School District is

certainly considered a covered entity. Defendant is prohibited from discriminating in

regard to terms conditions, and privileges of employment. See 42 U.S.C. §12112(a).

As such, Defendant is required to provide reasonable accommodations for the “known


                                            13
    Case 1:19-cv-00604-SCJ-JCF Document 64-1 Filed 04/30/20 Page 14 of 22




physical or mental limitations of an otherwise qualified individual with a disability”

unless it can demonstrate that doing so would impose an undue hardship on the

operation of its business . See 42 U.S.C. § 12112(b)(5)(A); see also Morisky v.

Broward County, 80 F.3d 445, 447 (11th Cir.1996)).

     While the duty to provide reasonable accommodations only arises if a request for

accommodations is made Gaston v. Bellingrath Gardens Home, Inc., 167 F.3d 1361,

1363 (11th Cir.1999)), courts have not identified “precisely what form the request

must take” Holly v. Clairson Indus., 492 F3d 1247 (11th Cir. 2007)). "A request as

straightforward as asking for continued employment is a sufficient request for

accommodation." Holly, 492 F3d 1247, at fn.14, see also EEOC Enforcement

Guidance: Reasonable Accommodation and Undue Hardship Under the Americans

with Disabilities Act, 2 EEOC Compl. Man. (CCH), § 902, No. 915.002 (Oct. 17,

2002) (“EEOC Enforcement Guidance”), Question 1 ("An employee tells her

supervisor, `I'm having trouble getting to work at my scheduled starting time because

of medical treatments I'm undergoing.' This is a request for a reasonable

accommodation.").

     A reasonable accommodation may include “making existing facilities used by

employees readily accessible to and usable by individuals with disabilities . . ., job

restructuring, part-time or modified work schedules, reassignment to a vacant

position, acquisition or modification of equipment or devices, appropriate adjustment

                                         14
    Case 1:19-cv-00604-SCJ-JCF Document 64-1 Filed 04/30/20 Page 15 of 22




or modifications of examinations, training materials or policies, the provision of

qualified readers or interpreters, and other similar accommodations for individuals

with disabilities." 42 U.S.C. § 12111(9)(B).

     Once a covered entity has knowledge of the request for reasonable

accommodations, “[t]o determine the appropriate reasonable accommodation it may

be necessary for the covered entity to initiate an informal, interactive process with the

qualified individual with a disability in need of the accommodation so that the parties

can] identify the precise limitations resulting from the disability and potential

reasonable accommodations that could overcome those limitations.” 29 C.F.R.

1630.2(o)(3).

      To state a prima facie claim for failure to accommodate under the ADA, a

plaintiff must show that: (1) she is disabled; (2) she is a qualified individual; and (3)

that she was discriminated against by way of the defendant’s failure to provide a

reasonable accommodation. McKane v. UBS Financial Services, Inc., 363 Fed. Appx.

678 (11th Cir. 2010). “[T]he term `discriminate' includes . . . not making reasonable

accommodations to the known physical . . . limitations of an otherwise qualified

individual with a disability who is an . . . employee, unless such covered entity can

demonstrate that the accommodation would impose an undue hardship on the

operation of the business. 42 U.S.C. § 12112(b)(5)(A). Thus, an employer's failure to

reasonably accommodate a disabled individual itself constitutes discrimination under


                                           15
    Case 1:19-cv-00604-SCJ-JCF Document 64-1 Filed 04/30/20 Page 16 of 22




the ADA, so long as that individual is "otherwise qualified," and unless the employer

can show undue hardship.

      In the present case, Plaintiff has satisfied all three (3) required prongs to make

out her prima facie case. Defendant discriminated against Plaintiff on the basis of

disability because it failed to make a reasonable accommodation to Plaintiff during her

period of disability. Consequently, Defendant’s motion for summary judgment must

be denied as a matter of law.

     Prior to Plaintiff’s request for reasonable accommodation on June 11, 2018 for

her torn rotator cuffs she was a “qualified person” who had been performing the

essential functions of her job without accommodations. The documentation submitted

by Plaintiff for a reasonable accommodation established Plaintiff as a “qualified

person with a disability” as defined in the ADA, since it demonstrated that she had a

“physical impairment” which was “affecting one or more body systems”

(musculoskeletal) and which substantially limited the major life activities of Plaintiff

including but not limited to lifting. Defendant has produced no evidence to the

contrary.

     Defendant instead of providing Plaintiff with a simple accommodation of having

a co-worker assist Plaintiff in lifting items over ten pounds, Defendant instructed

Plaintiff not to return to work and subsequently terminated her employment.

Defendant Cobb County School District simply did not provide Plaintiff with the


                                          16
    Case 1:19-cv-00604-SCJ-JCF Document 64-1 Filed 04/30/20 Page 17 of 22




accommodation. When Plaintiff attempted to return to work for training on July 23,

2018, she was told that if she showed up she would be sent back home. Again,

Defendant has produced no evidence to demonstrate otherwise.

     It must be emphasized that Plaintiff, following Cobb County policy, identified

applicable reasonable accommodations, i.e. having a co-worker lift items greater than

ten pounds to the appropriate Human Resources personnel. However, these requests

were summarily denied with no real explanation, discussion, or alternatives suggested

other than applying for other positions. There was nothing in place that remotely

resembled an “interactive process” to “determine and identify the precise limitations

resulting from the disability and potential reasonable accommodations that could

overcome those limitations.” 29 C.F.R. 1630.2(o)(3). In fact, Plaintiff was simply told

to resign and not to return to work. Defendant has produced no evidence conflicting

with or disproving any of the above.

      Defendant admittedly denies Plaintiff’s request for a reasonable accommodation

because the medical restriction prevented Plaintiff from an essential job function. (Ex.

6 to Tisdale Depo.). However, Plaintiff was clear that lifting was only a small part of

her job duties. Defendant has failed to produce any admissible evidence other than

conjecture and innuendo that lifting over fifty pounds is an essential job function. In

fact, before her request for a reasonable accommodation, prior to Plaintiff becoming

disabled, she would seek assistance from a “male” who would tell her to “stand back”


                                          17
    Case 1:19-cv-00604-SCJ-JCF Document 64-1 Filed 04/30/20 Page 18 of 22




and he would lift the stock. (Thomas Depo., 46:10-20). If the male wasn’t around,

two females would help Plaintiff lift stock. (Thomas Depo., 46:21-23). Plaintiff

would only be responsible for lifting a case of six five-pound cans of food once a

week. (Thomas Depo., 47:1-7). Defendant can not produce any record evidence that

Defendant    ever   seriously   considered    Plaintiff’s   request   for   reasonable

accommodations at all, much less any hardship the provision of any specific or

alternative accommodations might have caused. Moreover, the specific

accommodations requested by Plaintiff were reasonable on its face.

     Similarly, Defendant cannot argue that Plaintiff’s requested accommodations

would not have enabled her to perform the essential functions of her job, because

Plaintiff had already demonstrated the utility of the requested accommodations as

stated above.    Without the accommodations, Plaintiff “could” still perform the

essential functions of her job, but at a burden to her physically– the very kinds of

burdens suffered by disabled persons that the ADA was designed to eliminate. The

accommodations Plaintiff requested would have relieved her of these burdens without

impacting her performance of the essential functions of her job.

     Unfortunately, when Plaintiff requested these reasonable accommodations, she

was told by her Supervisor, her Manager, and Human Resources that the only

alternative available to her was resignation of her employment. Plaintiff has provided

evidence clearly demonstrating that she was a “qualified person with a disability” as


                                         18
    Case 1:19-cv-00604-SCJ-JCF Document 64-1 Filed 04/30/20 Page 19 of 22




defined in the ADA. Plaintiff has also provided evidence clearly establishing that

Defendant, Cobb County School District discriminated against Plaintiff on the basis of

disability as defined in the ADA by failing to meet the ADA’s requirement that it

make reasonable accommodations to her known physical limitations. Accordingly,

Defendant’s motion for summary judgment must be denied as a matter of law because

Plaintiff has carried her burden of proving that such an accommodation exists and her

medical restriction did not prevent her from performing an essential function of the

food service assistant position.

   II.    DEFENDANT’S MOTION FOR SUMMARY JUDGMENT SHOULD
          BE DENIED BASED ON DEFENDANT’S VIOLATION OF SECTION
          504 OF THE REHABILITATION ACT.

     The standards applicable to consideration of Defendant’s violations of Title I of

the ADA are the same as those applicable to consideration of Defendant’s violation of

Section 504. “In any investigation, compliance review, hearing or other proceeding,

the standards used to determine whether section 504 has been violated in a complaint

alleging employment discrimination shall be the standards applied under title I of the

ADA and the provisions of sections 501 through 504, and 510, of the ADA, as such

sections relate to employment. Section 504 agencies shall consider the regulations and

appendix implementing title I of the ADA, set forth at 29 CFR part 1630, and case law

arising under such regulations, in determining whether a recipient of Federal financial

assistance has engaged in an unlawful employment practice.” 29 C.F.R. §1640.12.


                                          19
    Case 1:19-cv-00604-SCJ-JCF Document 64-1 Filed 04/30/20 Page 20 of 22




Accordingly, Plaintiff hereby incorporates the foregoing herein, and asserts the same

arguments that Defendant’s motion for summary judgment be denied.

                                 CONCLUSION

      For the foregoing reasons, Plaintiff respectfully requests that this Court deny

Defendant’s motion for summary judgment.

      Respectfully submitted this 30th day of April, 2020.

                                              JAMES E DEARING, JR., PC


                                              /s/ James E. Dearing, Jr.
                                              JAMES E. DEARING, JR.
                                              Georgia Bar No.: 215090
                                              Attorney for Plaintiff
1596 W. Cleveland Avenue, Suite 102
East Point, Georgia 30344
(p) 404.870.0010
Email: Jdearing@jed-law.com




                                         20
   Case 1:19-cv-00604-SCJ-JCF Document 64-1 Filed 04/30/20 Page 21 of 22




 CERTIFICATE OF COMPLIANCE WITH N.D. GA. LOCAL RULE 5.1B

      This is to certify that this pleading was created in Times New Roman 14-point

font in accordance with Northern District of Georgia Local Rule 5.1B

      Respectfully submitted this 30th day of April, 2020.

                                             JAMES E DEARING, JR., PC


                                             /s/ James E. Dearing, Jr.
                                             JAMES E. DEARING, JR.
                                             Georgia Bar No.: 215090
                                             Attorney for Plaintiff
1596 W. Cleveland Avenue, Suite 102
East Point, Georgia 30344
(p) 404.870.0010
Email: Jdearing@jed-law.com




                                        21
   Case 1:19-cv-00604-SCJ-JCF Document 64-1 Filed 04/30/20 Page 22 of 22




                         CERTIFICATE OF SERVICE

      This is to certify that we have this day filed the within and foregoing

PLAINTIFF’S RESPONSE BRIEF IN OPPOSITION TO DEFENDANT’S

MOTION FOR SUMMARY JUDGMENT upon all parties to this matter using the

CM/ECF filing system which will automatically send a copy of same to all counsel of

record addressed as follows:

                              Randall C. Farmer
                    Gregory, Doyle, Calhoun & Rogers, LLC
                               49 Atlanta Street
                            Marietta, Georgia 30060
                                (770) 422-1776
                        rfarmer@gregorydoylefirm.com


      Respectfully submitted this 30th day of April, 2020.

                                             JAMES E DEARING, JR., PC


                                             /s/ James E. Dearing, Jr.
                                             JAMES E. DEARING, JR.
                                             Georgia Bar No.: 215090
                                             Attorney for Plaintiff
1596 W. Cleveland Avenue, Suite 102
East Point, Georgia 30344
(p) 404.870.0010
Email: Jdearing@jed-law.com




                                        22
